Case 6:21-cv-01245-CEM-GJK Document 17 Filed 08/11/21 Page 1 of 5 PageID 307




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 RARE BREED TRIGGERS, LLC, et al.,

                         Plaintiffs,
                                                         Case No. 6:21-cv-01245-CEM-GJK
             v.

 MERRICK GARLAND, in his official
 capacity as Attorney General of the United
 States, et al.,

                Defendants.
______________________________________/

                        CERTIFICATE OF INTERESTED PERSONS
                       AND CORPORATE DISCLOSURE STATEMENT

       I hereby disclose the following pursuant to this Court's Order on Interested Per-

sons and Corporate Disclosure Statement:

       1.)        the name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this

action, including subsidiaries, conglomerates, affiliates, parent corporations, publicly-

traded companies that own 10% or more of a party's stock, and all other identifiable

legal entities related to a party:

                  a.     Boynton, Brian M., Acting Assistant Attorney General, Counsel
                         for Defendants;

                  b.     Hoppmann, Karin, Acting United States Attorney, Counsel for
                         Defendants;




                                               1
Case 6:21-cv-01245-CEM-GJK Document 17 Filed 08/11/21 Page 2 of 5 PageID 308




             c.     Farby, Lesley, Assistant Branch Director, Counsel for Defend-
                    ants;

             d.     Clendenen, Michael P., Trial Attorney, Civil Division, Federal
                    Programs Branch, U.S. Department of Justice, Counsel for De-
                    fendants;

             e.     Garland, Merrick, in his official capacity as Attorney General of
                    the United States, Defendant;

             f.     U.S Department of Justice, Defendant;

             g.     Bureau of Alcohol, Tobacco, Firearms and Explosives, Defend-
                    ant;

             h.     Saier, Craig, in his capacity as Special Agent in Charge of the
                    Tampa Field Division, Bureau of Alcohol, Tobacco, Firearms,
                    and Explosives, Defendant;

             i.     Richardson, Marvin, in his official capacity as Acting Director,
                    Bureau of Alcohol, Tobacco, Firearms, and Explosives, Defend-
                    ant;

             j.     Maxwell, Kevin C., Plaintiff and Counsel for Plaintiffs; and

             k.     Rare Breed Triggers, LLC, Plaintiff.

      2.)    the name of every other entity whose publicly-traded stock, equity, or

debt may be substantially affected by the outcome of the proceedings:

             None known.

      3.)    the name of every other entity which is likely to be an active participant

in the proceedings, including the debtor and members of the creditors' committee (or

if no creditors’ committee the 20 largest unsecured creditors):

             None known.

      4.)    the name of each victim (individual or corporate), including every person



                                           2
Case 6:21-cv-01245-CEM-GJK Document 17 Filed 08/11/21 Page 3 of 5 PageID 309




who may be entitled to restitution:

             None known.

      5.)    Check one of the following:

      __X___ a. I certify that I am unaware of any actual or potential conflict of in-

terest involving the District Judge and Magistrate Judge assigned to this case and will

immediately notify the Court in writing upon learning of any such conflict.

      -or-

      _____ b. I certify that I am aware of a conflict or basis of recusal of the District

Judge or Magistrate Judge as follows: (explain).

DATED: August 11, 2021                    Respectfully submitted,




                                            3
Case 6:21-cv-01245-CEM-GJK Document 17 Filed 08/11/21 Page 4 of 5 PageID 310




                                   BRIAN M. BOYNTON
                                   Acting Assistant Attorney General

                                   KARIN HOPPMANN
                                   Acting United States Attorney

                                   LESLEY FARBY
                                   Assistant Branch Director

                                   /s/ Michael P. Clendenen
                                   MICHAEL P. CLENDENEN
                                   DC Bar No. 166009
                                   Trial Attorney
                                   Civil Division, Federal Programs Branch
                                   U.S. Department of Justice
                                   1100 L Street, NW
                                   Washington, DC 20005
                                   Phone: (202) 305-0693
                                   E-mail:      michael.p.clendenen@usdoj.gov

                                   Counsel for Defendants




                                     4
Case 6:21-cv-01245-CEM-GJK Document 17 Filed 08/11/21 Page 5 of 5 PageID 311




                           CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of August, 2021, I caused the foregoing
document to be served on the following counsel for Plaintiffs by filing with the
court’s electronic case filing system: Kevin C. Maxwell, Esq.



                                              /s/ Michael P. Clendenen
                                              MICHAEL P. CLENDENEN




                                          5
